MANDERINO, Justice,
dissenting.
I disagree with the majority and with the concurring opinion of Mr. Justice Roberts in the conclusion that this case must be remanded. If the correct test to apply in an involuntary commitment is whether the individual presents a danger to himself or others, I would conclude, as a matter of law, that an individual currently receiving treatment under a voluntary commitment cannot possibly present any greater danger to himself or others than would be present under the terms of an involuntary commitment. In other words, simply changing the terms of commitment from voluntary to involuntary would not eliminate any dangers that have not been controlled under the terms of a voluntary commitment.